Milek v Rappeport (2018 NY Slip Op 01665)





Milek v Rappeport


2018 NY Slip Op 01665


Decided on March 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2018

Manzanet-Daniels, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


6021 154227/12

[*1]Dawid Milek, Plaintiff,
vJane Rappeport, etc., et al., Defendants-Appellants, Stuart Serota, et al., Defendants. 
[And a Third-Party Action]

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about July 22, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto entered February 27, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 15, 2018
CLERK